94 F.3d 650
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gregory Allen CHAVERS, Plaintiff-Appellant,v.R. HERNANDEZ;  R.R. Rath;  T. Van Dyke;  K. Hair, Officer;R.W. Crum;  Gray;  Does 1-13, inclusive,Defendants-Appellees.
No. 95-56257.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 22, 1996.

Before BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Gregory Allen Chavers, a California state prisoner, appeals pro se the district court's summary judgment for defendant prison officials in his 42 U.S.C. § 1983 action.  Chavers contends that the defendants:  (1) violated Chavers' constitutional rights by using excessive and unjustified force, (2) violated 42 U.S.C. §§ 1985, 1986 by conspiring against Chavers and failing to prevent a conspiracy, (3) violated California regulations by pointing a gun at Chavers and by wrongfully issuing a "serious rule violation."   We review de novo the district court's grant of summary judgment,  McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992) and affirm.


3
Chavers' first and second contentions fail for the reasons stated in the district court's order, which fully and fairly addressed these claims.  In addition, summary judgment was appropriate on Chavers' conspiracy claim because Chavers failed to meet the heightened pleading standard under  Branch v. Tunnell, 937 F.2d 1382, 1386-88 (9th Cir.1991).  As to Chavers' third and fourth contentions, summary judgment was appropriate inasmuch as Chavers failed to demonstrate a violation of a constitutionally, protected liberty interest.   See Sandin v. Conner, 115 S.Ct. 2293, 2300 (1995) (constitutionally protected liberty interest limited to freedom from restraint which imposes atypical and significant hardships).


4
Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Chavers' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3